Exhibit SECOND TAX MATTERS AGREEMENT (this “Agreement”), dated as of November16, 2009, by and between TIME WARNER INC., a Delaware corporation(“TWX”), and AOL INC., a Delaware corporation(“AOL”, and together with TWX, the “Companies”). W I T N E S S E T H: WHEREAS AOLis a wholly-owned Subsidiary of TWX; WHEREAS the Companies are parties to the Tax Matters Agreement dated as of April13, 2006 (the “Old AOL TMA”); WHEREAS, pursuant to the Separation Agreement, the Companies have agreed to effect the Transactions; WHEREAS the Companies intend, with respect to:(i) the Existing AOL Inc. Name Change, that it qualifies for non-recognition of gain and loss under Sections354 and 368(a)(1)(F) of the Code; (ii) the AOL Conversion, that it qualifies for non-recognition of gain and loss under Sections354 and 368(a)(1)(F) of the Code; (iii)the TWA Conversion, that it qualifies for non-recognition of gain and loss under Sections332 and 337 of the Code; (iv) the Asset Distribution, that it is disregarded for U.S. Federal income tax purposes; (v) the AOL Online Transfer (if it occurs), that it qualifies for non-recognition of gain and loss under Section351 of the Code and that Section367(a) of the Code does not apply to it; (vi)the AOL LLC Name Change, that it is disregarded for U.S.
